Oídas las partes sobre la moción del apelado para que desesti-memos esta apelación porque se han concedido al taquígrafo muchas prórrogas para presentar la transcripción de la evi-dencia, habiendo transcurrido más de noventa días desde que la apelación fué interpuesta; apareciendo que la corte inferior estuvo justificada al conceder dichas prórrogas *974fundadas en el excesivo trabajo del taquígrafo y que la transcripción de la evidencia ya está presentada en la corte inferior para su aprobación, no ha lugar a desestimar la apelación.